Detailed office action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
this office action is in response to the communication filed on 3/5/20.
original claims 1-20 are pending

Claims 2-12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Sharma et al. U.S. Patent Application No. 2021/0150330[hereinafter Sharma].

As per claim 1, 13 and 20 Sharma disclose an artificial intelligence server(120((see par. 0051) comprising: 
a memory configured to store a first artificial intelligence model(see par. 0051); 
a communication modem configured to communicate with a plurality of artificial intelligence apparatuses(see the abstract,  0051,  system may include a first computing apparatus (e.g., a headquarters server) in communication with multiple second computing apparatuses)  and a processor configured to(see fig. 1): 
transmit, via the communication modem, the first artificial intelligence model to the plurality of artificial intelligence apparatuses(see par. 0053, 0085, 0094);
receive, from at least one of the plurality of artificial intelligence apparatuses, first update information of the first artificial intelligence model or second update information of a second artificial intelligence model generated based on the first artificial intelligence model(see par. 0061, 0113 he second machine learning model 705 may be updated by adjusting the parameters); 
select third update information to be used to update the first artificial intelligence model from among the first update information or the second update information(see par. 0061, 0018-0019); and 
update the first artificial intelligence model using the third update information(see par. 0107, 0113).
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452